Citation Nr: 1542371	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  07-31 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of coronary artery bypass graft ("CABG") and mitral valve replacement performed at a VA Medical Center (VAMC) in January 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from November 1963 to November 1965. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  This case was before the Board in April 2011, November 2011 and November 2013 when it was remanded for additional development.

The Veteran and his wife testified at a hearing before a Decision Review Officer in October 2007.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, residuals of a sternal wound infection with removal of the sternum and attached chest muscles, were caused by the Veteran's CABG and mitral valve replacement performed at a VAMC in January 2006 and were the result of an event that was not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, sternal wound infection with removal of the sternum and attached chest muscles, resulting from a CABG and mitral valve replacement performed at a VAMC in January 2006, have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for residuals of a CABG and mitral valve replacement performed at a VAMC in January 2006, to include a sternal wound infection requiring sternal debridement of the bilateral pectoralis major muscle flap and closure.  The record reflects that the Veteran has been provided all required notice in this matter.  See 38 C.F.R. § 3.159.  The evidence currently of record is also sufficient to substantiate the Veteran's claim.  No further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

Compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or qualifying death of a Veteran in the same manner as if the additional disability or death were service-connected.  An additional disability or death is a qualifying additional disability or death if the disability or death was not the result of the Veteran's willful misconduct and if the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32, that are immaterial under the circumstances of a case, will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d). 

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

With regard to reasonable foreseeability, in Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013), the United States Court of Appeals for Veterans Claims (Court) held that merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed these risks.  This means that the actual foreseeability of an event by a treating physician, an expert, or any other health care provider, is not dispositive.  Notwithstanding any informed consent document of record, the Court emphasized that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a veteran with the same characteristics as the Veteran in a given case.  Id. at 368-69. 

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, on January 26, 2006, the Veteran underwent coronary artery bypass grafting and mitral valve replacement.  See VA treatment records dated in January 2006.  A review of the medical evidence of record shows that the Veteran provided informed consent prior to this surgery and was notified of both the risks (including infection) and benefits to having this surgery.

Six days after surgery, the Veteran was noted to have a new large left pleural effusion.  Fluid was aspirated and his white blood cell count was noted to be moderately elevated.  On postoperative day 13 blood cultures came back positive for Staphylococcus aureus and a repeat CT scan of the chest suggested sternal separation.  On February 8, 2006, the Veteran underwent sternal exploration and debridement.  He developed acute tubular necrosis and eventually required hemodialysis due to the infection.  On February 14, 2006, he underwent further sternal debridement and bilateral pectoralis major flap closure by plastic surgery.  He was transferred back to the Intensive Care Unit in critical condition, intubated, heavily sedated and chemically paralyzed.  The Veteran was then noted to have hematoma formation with sternal swelling at the pectoral flap sites.  He returned to surgery with plastic surgery for evacuation of hematomas.  Thereafter, the Veteran worked with physical therapy.  He was discharged from the hospital on April 19, 2006.  See VA treatment records dated February to April 2006.

A May 2008 VA medical opinion notes, in pertinent part, that post-operative nursing notes indicate that there were no problems with drainage lines, the IV site, or the wound immediately after the initial operation in January 2006.  The records show proper wound care.  The examiner opined that negligence was not the cause of the Veteran's post-operative staph infection.  However, the examiner did not provide an opinion as to whether the staph infection was an event that was not a reasonably foreseeable outcome of the heart surgery.  The case was remanded to obtain another opinion on this matter.

In a May 2014 VA Disability Benefits Questionnaire (DBQ) opinion, the examiner noted the Veteran's history of a three vessel CABG and mitral valve replacement in January 2006.  He noted that prior to his heart surgery, the Veteran:

used to work in the area of home maintenance, plumbing, electric, roofing and building.  After discharge from the hospital in Apr (sic) 2006 and after undergoing physical therapy, he was not able to return to his earlier job because he was unable to work with hands due to weakness, couldn't lift, climb, carry or pull/push.  This limitation was due to the removal of his sternum (breast bone) and the chest muscles that are attached to it.  He thus retired . . . .

Review of medical literature found that post-operative sternal wound infections are an infrequent complication of open heart surgery and occur in approximately 0.4% - 4% of people undergoing this procedure.  Based on the review of records, it was found to be an unfortunate outcome of the surgery and not a result of carelessness, negligence, lack of proper skill, error in judgement or similar instance of fault on the VA's part in furnishing the medical treatment upon discovery of the infection.  

Any additional diasbility (sic) sustained by the veteran because of this complication was not a reasonably foreseeable outcome of this surgery based upon the specific facts and circumstances of this veteran's case since such an infection is an infrequent complication of CABG/MVR.  

Due to the medically necessary sternal debridement and evacuation of chest hematoma, the veteran did suffer subsequent residual impairment and was unable to resume his job due to the limitations as outlined above.  Therefore, currently he has moderate functiaonl (sic) impairment.

Initially, the Board notes that the Veteran suffered additional disability (a sternal wound infection which necessitated the removal of his sternum and chest muscles) as a result of a January 2006 CABG and mitral valve replacement performed at a VAMC.

Upon review of the evidence in this matter, the Board finds that a "reasonable health care provider" would not have considered the Veteran's additional disability to be an ordinary risk of the treatment provided and would not have disclosed such risk in connection with such treatment, regardless of what risks the treating physician actually foresaw and disclosed in the actual informed consent form in the instant case.  38 C.F.R. § 3.361(d)(2); Schertz, 26 Vet. App. at 367-69.  Therefore, in light of this conclusion, it follows that the proximate cause of the Veteran's additional disability was an event not reasonably foreseeable.  Id. 

The Veteran underwent the sternal debridement with chest wall flaps as a result of infection from the January 2006 surgical procedures; this resulted in residual impairment (including muscle damage) that was not a risk or complication that would typically be discussed in an informed risk consent, and as such, was an event that was not reasonably foreseeable. 

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for compensation under 38 U.S.C.A. § 1151 are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a CABG and mitral valve replacement, sternal wound infection, with removal of the sternum and attached chest muscles, performed at a VAMC in January 2006, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


